 1   W. Gregory Lockwood (WSBA#: 52232)
     GORDON REES SCULLY MANSUKHANI, LLP
 2   1300 SW Fifth Avenue, Suite 2000
     Portland, OR 97201
 3   Email: wglockwood@grsm.com

 4   Counsel for Mack Financial
     Services, a division of VFS US LLC
 5

 6
                                 UNITED STATES BANKRUPTCY COURT
 7
                                 EASTERN DISTRICT OF WASHINGTON
 8
     In re:                                                 Chapter 11
 9
     EASTERDAY RANCHES, INC., et al.,1                      Lead Case No. 21-00141-WLH11
10                                                          Jointly Administered
                                    Debtor.
11
                                                            LIMITED OBJECTION TO DEBTOR’S
12                                                          MOTION FOR AN ORDER APPROVING
                                                            BID PROCEDURES FOR THE SALE OF
13                                                          ASSETS
14

15            Mack Financial Services, a division of VFS US LLC (“Mack Financial”), hereby files its

16   Limited Objection to Debtor’s Motion for Order Approving Bid Procedures [Doc. 486], and in

17   support states as follows:

18                    I. SUMMARY OF ARGUMENT AND RELIEF REQUESTED

19            1.      In July through August 2020, Mack Financial financed the purchase of thirteen

20   (13) new 2021 Mack trucks for Debtor Easterday Farms pursuant to a Master Loan and Security

21   Agreement and three (3) Schedules thereto. Debtor’s Schedules list the value of these Mack

22   trucks (the “Mack Financial Collateral”) at approximately $1.92 Million and Debtor currently

23   owes Mack Financial $2,059,906 on these Schedules, not including accruing interest, fees and

24   costs.

25

26   1
      The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and Easterday
     Farms, a Washington general partnership (21-00176-WLH11).
     LIMITED OBJECTION TO DEBTOR’S MOTION                        GORDON REES SCULLY MANSUKHANI, LLP
     FOR AN ORDER APPROVING BID                                  1300 SW Fifth Avenue, Suite 2000
     PROCEDURES FOR THE SALE OF ASSETS -                         Portland, OR 97201
     Page 1 of 6                                                 Telephone: (503) 382-3855
                                                                 Facsimile: (503) 616-3600

     21-00141-WLH11            Doc 604      Filed 04/21/21        Entered 04/21/21 12:42:07            Pg 1 of 6
 1             2.   Through its Motion to for an Order Approving Bid Procedures for the Sale of

 2   Assets (“Sale Motion”), the Debtor intends to sell all of its assets through auction. Mack

 3   Financial has no objection to the Sale Motion, other than the request herein to exclude the Mack

 4   Financial Collateral from Debtor’s sale. Rather than going through Debtor’s proposed bid and

 5   auction process, Mack Financial seeks relief from stay in order to liquidate its collateral in a

 6   more efficient manner.

 7             3.   Importantly, there is no benefit to the Debtor of including the Mack Financial

 8   Collateral in its proposed sale. Debtor’s Sale Motion proposes the sale of multiple farms and

 9   farming operations spanning 22,500 acres, all owned in whole or part by Debtors. The Mack

10   Financial Collateral is not intertwined or attached to any specific farm and does not increase the

11   value of the Debtor’s operations. Moreover, these type of Mack trucks, new and used, are

12   standard commercial vehicles available to any interested buyer. Accordingly, Mack Financial

13   seeks an order excluding only the Mack Financial Collateral from any order approving Debtor’s

14   Sale Motion.

15                            II. FACTUAL AND PROCEDURAL HISTORY
16             4.   On or about July 23, 2020, Debtor Easterday Farms (“Debtor”) entered into a

17   Master Loan and Security Agreement (“Master Loan”) with Mack Financial. A true and correct

18   copy of the Master Loan is attached hereto as Exhibit 1.
19             5.   Pursuant to the Master Loan, Mack Financial and Debtor agreed to terms which

20   would govern subsequent schedules of specific equipment financing by Mack Financial for

21   Debtor.

22             6.   Subsequent to execution of the Master Loan, Debtor and Mack Financial entered

23   into four (3) Schedules to the Master Loan as follows:

24

25

26

     LIMITED OBJECTION TO DEBTOR’S MOTION                GORDON REES SCULLY MANSUKHANI, LLP
     FOR AN ORDER APPROVING BID                          1300 SW Fifth Avenue, Suite 2000
     PROCEDURES FOR THE SALE OF ASSETS -                 Portland, OR 97201
     Page 2 of 6                                         Telephone: (503) 382-3855
                                                         Facsimile: (503) 616-3600

     21-00141-WLH11           Doc 604   Filed 04/21/21     Entered 04/21/21 12:42:07        Pg 2 of 6
 1   Date                Sched. No         Equipment                               Ex. No.
 2   July 23, 2020       007              (5) 2021 Mack Granite 86BT                Exhibit 2
                                          (5) Trinity Eagle Beds & Conveyors
 3
     July 24, 2020       008              (6) 2021 Mack Pinnacle 86T DayCab         Exhibit 3
 4                                        (6) Wet Kits and Additions

 5   August 7, 2020 009                   (2) 2021 Mack Pinnacle 64T Sleeper        Exhibit 4

 6             7.      A detailed description of all equipment financed by Mack Financial for Debtor is

 7   identified on each Schedules attached hereto as Exhibits 2 through 4.

 8             8.      Certificates of Title for the above-referenced Mack Financial Collateral financed

 9   by Mack Financial for Debtor are attached and included in each corresponding Schedule and

10   Exhibit number 2 through 5. Mack Financial’s title lien perfecting its security interest on all such

11   Equipment is noted on each title. UCC filings perfecting Mack Financial’s purchase money

12   security interest in attachments to the vehicles are also included in each corresponding Schedule

13   Exhibit.

14             9.      The Petition Date payoff, current payoff and Debtor’s estimated value of the

15   Mack Financial Collateral for each Schedule to the Master Loan (collectively, the “Contracts”) is

16   as follows, not including accruing interest, fees and costs:

17
         Sched.      Petition      Current                Equipment
18                   Date          Payoff                 Value2
                     Payoff
19
         007         $806,557.10 $811,943.09              $791,196.40
20       008         $916,367.14 $922,486.28              $809,204.58
21       009         $325,302.61 $325,476.87              $322,484.24

22       TOTAL $2,048,226.85         $2,059,906.24        $1,922,885.22

23             10.     On or about February 1, 2021 (the “Petition Date”), Debtor commenced this
24   Chapter 11 proceeding.
25

26
     2
      These values are based on Debtor’s Amended Schedules of Assets.
     LIMITED OBJECTION TO DEBTOR’S MOTION                     GORDON REES SCULLY MANSUKHANI, LLP
     FOR AN ORDER APPROVING BID                               1300 SW Fifth Avenue, Suite 2000
     PROCEDURES FOR THE SALE OF ASSETS -                      Portland, OR 97201
     Page 3 of 6                                              Telephone: (503) 382-3855
                                                              Facsimile: (503) 616-3600

     21-00141-WLH11             Doc 604    Filed 04/21/21    Entered 04/21/21 12:42:07        Pg 3 of 6
 1             11.   Pursuant to the Sale Motion, the Debtor intends to sell substantially all of its

 2   assets.

 3                                      III. LEGAL ARGUMENT
 4             12.   Through this Motion, Mack Financial seeks an Order excluding the Mack

 5   Financial Collateral from the Debtor’s sale of assets.

 6             13.   The Mack Financial Collateral consists of 13 Mack trucks, all model year 2021.

 7   By Debtor’s own Schedules, Mack Financial is undersecured by at least $137,000 without

 8   accounting for ongoing interest, fees and costs. Mack Financial will not be repaid in full from

 9   Debtor’s sale of the Mack Financial Collateral. While the Sale Motion permits Mack Financial to

10   credit bid its debt, there is no benefit to either Mack Financial or Debtor in requiring Mack

11   Financial to wait until the auction is complete to confirm that no purchaser will pay more than

12   “book value” for 13 used Mack trucks.

13             14.   Mack Financial has a readily-available market for the resale of the Mack

14   Financial Collateral that will: (a) maximize the resale value of these trucks; (b) minimize the

15   time required to resell these trucks and (c) avoid any expenses, fees or costs associated with

16   Debtor’s Sale Motion.

17             15.   Section 363(b) of the Bankruptcy Code allows Debtors to sell assets outside the

18   ordinary course of business free and clear of liens only if one or more of the requirements set
19   forth in 363(f) is satisfied. These factors include: (1) applicable nonbankruptcy law permits sale

20   of such property free and clear of such interest; (2 ) such entity consents; (3) such interest is a

21   lien and the price at which such property is to be sold is greater than the aggregate value of all

22   liens on such property; (4) such interest is in bona fide dispute; or (5) such entity could be

23   compelled, in a legal or equitable proceeding, to accept a money satisfaction of such interest.

24             16.   Here, (1) nonbankruptcy law does not permit sale of the Mack Financial

25   Collateral; in fact the Master Loan contains a Borrower Representation that Debtor will not sell,

26   rent or transfer the Equipment; (2) Mack Financial does not consent to the sale of its collateral;

     LIMITED OBJECTION TO DEBTOR’S MOTION                 GORDON REES SCULLY MANSUKHANI, LLP
     FOR AN ORDER APPROVING BID                           1300 SW Fifth Avenue, Suite 2000
     PROCEDURES FOR THE SALE OF ASSETS -                  Portland, OR 97201
     Page 4 of 6                                          Telephone: (503) 382-3855
                                                          Facsimile: (503) 616-3600

     21-00141-WLH11          Doc 604     Filed 04/21/21       Entered 04/21/21 12:42:07      Pg 4 of 6
 1   (3) the Mack Financial Collateral will not be sold for an amount in excess of its lien (the

 2   Scheduled collateral values are less than the debt, and this is before any costs, fees or expenses

 3   of the sale allocated to Mack Financial); (4) the Mack Financial debt is not in dispute; and (5)

 4   while Mack Financial could be compelled to accept money satisfaction of its lien, total

 5   satisfaction of this lien is not proposed by Debtor and there is no legal or equitable proceeding

 6   through which Mack Financial would be required to accept a partial payment in satisfaction of its

 7   senior purchase money lien. In re PW, LLC, 391 B.R. 25, 46 (B.A.P. 9th Cir. 2008) (cramdown

 8   provisions of Bankruptcy Code do not meet the “legal or equitable” proceeding criteria).

 9          17.     For the reasons stated herein, Mack Financial objects only to the sale of the Mack

10   Financial Collateral. Mack Financial has no objection to the sale of Debtor’s other assets.

11          WHEREFORE, Mack Financial Services, a division of VFS US LLC, respectfully
12   requests this Court enter an Order as follows:

13          a.      granting this Limited Objection;

14          b.      ruling that the Mack Financial Collateral as defined herein be excluded from

15   Debtor’s sale of assets; and

16          c.      such further legal or equitable relief this Court deems just and appropriate.

17

18   Dated: April 21, 2021                        GORDON REES SCULLY MANSUKHANI, LLP

19
                                                  By: _/s/ W. Gregory Lockwood
20                                                      W. Gregory Lockwood (WSBA#: 52232)
                                                        wglockwood@grsm.com
21                                                      1300 SW Fifth Avenue, Suite 2000
                                                        Portland, OR 97201
22                                                      Phone: (503) 382-3855
                                                        Fax: (503) 616-3600
23                                                      Counsel for Mack Financial Services, a
                                                        division of VFS US LLC
24

25

26

     LIMITED OBJECTION TO DEBTOR’S MOTION                GORDON REES SCULLY MANSUKHANI, LLP
     FOR AN ORDER APPROVING BID                          1300 SW Fifth Avenue, Suite 2000
     PROCEDURES FOR THE SALE OF ASSETS -                 Portland, OR 97201
     Page 5 of 6                                         Telephone: (503) 382-3855
                                                         Facsimile: (503) 616-3600

     21-00141-WLH11          Doc 604    Filed 04/21/21      Entered 04/21/21 12:42:07         Pg 5 of 6
 1                                    CERTIFICATE OF SERVICE
 2          I certify that on the date below, I caused the foregoing to be electronically filed with the

 3   Clerk of the Court using the CM/ECF System, which in turn automatically generated a Notice of

 4   Electronic Filing to all parties in the case who are registered users of the CM/ECF System in this

 5   case. The Notice of Electronic filing for the foregoing identifies all recipients.

 6

 7   Dated: April 21, 2021                          GORDON REES SCULLY MANSUKHANI, LLP

 8
                                                   By: _/s/ W. Gregory Lockwood
 9                                                       W. Gregory Lockwood (WSBA#: 52232)
                                                         wglockwood@grsm.com
10                                                       1300 SW Fifth Avenue, Suite 2000
                                                         Portland, OR 97201
11                                                       Phone: (503) 382-3855
                                                         Fax: (503) 616-3600
12                                                       Counsel for Mack Financial Services, a
                                                         division of VFS US LLC
13

14

15

16

17

18
19

20

21

22

23

24

25

26

     LIMITED OBJECTION TO DEBTOR’S MOTION                  GORDON REES SCULLY MANSUKHANI, LLP
     FOR AN ORDER APPROVING BID                            1300 SW Fifth Avenue, Suite 2000
     PROCEDURES FOR THE SALE OF ASSETS -                   Portland, OR 97201
     Page 6 of 6                                           Telephone: (503) 382-3855
                                                           Facsimile: (503) 616-3600

     21-00141-WLH11          Doc 604      Filed 04/21/21     Entered 04/21/21 12:42:07       Pg 6 of 6
